           Case1:19-cv-00225-CM-OTW
           Case 1:19-cv-00225-CM-OTW Document
                                     Document141
                                              144 Filed
                                                   Filed09/21/20
                                                         09/23/20 Page
                                                                   Page11ofof22




         IN THE UNITED STATES DISTRICT COURT
         FOR THE SOUTHERN DISTRICT OF NEW YORK


         JEFFREY ROTHMAN

            PLAINTIFF
                       , r                                 CIVIL No. 19-0225 (CM) (OTW)
            vs
                       ;.   .....                         PLAINIFF 'S NOTICE OF MOTION
         THE CITY OF NEW YORK, etc.,                      FOR RECONSIDERATION OF
         et al.                                           ASPECTS OF THE COURT'S
                                                          SEPTEMBER 18, 2020 DA TED
            DEFENDANTS                                    IN LIMINE RULINGS (DOC# 139)




            PLEASE TAKE NOTICE that, pursuant to Local Rule 6.3, pursuant to the relevant

         provisions of the Court's Individual Practices and Procedures, and pursuant to the

         applicable standards relevant to the analysis of a Motion for Reconsideration and matters

         associated therewith, Plaintiff Jeffrey Rothman moves the Court for its reconsideration

         of aspects of the Court's September 18, 2020 dated In limine Rulings (Doc. # 139)

         granting in part and denying in part the party Defendants' In limine Motions (Doc. # 's

         104-112). Specifically Plaintiff Rothman respectfully requests that the Court reconsider

         an aspect of its Ruling related to the Defendants' In limine Motion for Preclusion of

         Evidence associated with the CCRB' s Investigation (Doc. # 's 104 and 105).

         DATED: New York, New York
                September 21, 2020
                                                Isl James I. Meyerson
                                               JAMES MEYERSON
"' r.========::::;,                            510 Fifth Avenue -3 rd Floor @ #335
  USDCSDNY                                     New York, New York 10036
  DOCUMENT                                     (917) 570-5369
                                               j imeyerson@gmail.com
  ELECTRONICALLY FILED
                                               ATTOR.NEY FOR PLAINTIFF-MOY ANT
  DOC#: .        I '
      FILED:_. qi )-J;:}:>~ !
                                              BY:
 l~rn.                      - _::, __j
  Case1:19-cv-00225-CM-OTW
  Case 1:19-cv-00225-CM-OTW Document
                            Document141
                                     144 Filed
                                         Filed09/21/20
                                               09/23/20 Page
                                                        Page22of
                                                               of22




TO:
THE HONORABLE COLLEEN McMAHON
United States District Judge
Southern District ofNew York
United States Courthouse
500 Pearl Street-Suite # 2550
New York, New York 10007

BRIAN FRANCOLLA, ESQ.
Senior Counsel
Department of Law
Special Federal Litigation Division
100 Church Street
New York, New York 10007
(212) 356-3527
(212) 356-3509 (FAX)
brianfrancol@law. nyc.gov

MARIA FERNANDA DeCASTRO, ESQ.
Senior Counsel
Department of Law
Special Federal Litigation Division
100 Church Street
New York, New York 10007
(212) 356-2658
(212) 356-3558 (FAX)
mdecastr@law.nyc.gov

ATTORNEYS FOR DEFENDANTS CITY OF NEW YORK, ANDREW WUNSCH,
AND VINCENT FLOREZ
BY:- -- - - -- - - - - -




                                      2
